PER CURIAM.
We grant the county’s petition for writ of certiorari and quash the circuit court order dismissing the county’s petition filed in that court challenging an order of the county’s personnel board.
The record reflects that the county’s petition in the trial court was timely filed within thirty days, the thirtieth day being a Sunday, of rendition of the order of the personnel board. Although the trial court clerk’s computer reflects that the petition was filed on July 11,1995, the record clearly reflects, and it is undisputed, that the paper was filed with the circuit court clerk on Monday, July 10th. The later date appears in the computer because the petition was filed after four o’clock, the time at which filing is clocked in as of the next business day, but before five o’clock, when the office closes for the day.
STONE, FARMER and KLEIN, JJ., concur.